Citation Nr: 1446473	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-48 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left ankle disorder. 

4.  Entitlement to service connection for restless leg syndrome to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for a left shoulder disorder. 

6.  Entitlement to service connection for a cervical spine disorder. 

7.  Entitlement to service connection for a right knee disorder. 

8.  Entitlement to service connection for hearing loss. 

9.  Entitlement to service connection for a pulmonary disorder, to include as secondary to asbestos exposure. 

10.  Entitlement to service connection for a prostate disorder, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Veteran presented testimony at a Board hearing in June 2014, and a transcript of the hearing is associated with the Veteran's electronic claims folder.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issues of entitlement to service connection for migraine headaches, hypertension, restless leg syndrome, and a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has hearing loss as a result of his military service to include as secondary to service-connected tinnitus.

2.  The most probative medical evidence of record does not show a left shoulder or right knee disorder to be etiologically related to a disease, injury, or event in service.

3.  The most probative medical evidence of record does not show a current diagnosis of a left ankle, pulmonary disorder, or neck disorder.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability is secondary to the Veteran's service connected tinnitus.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 and 3.385 (2013).

2.  A right knee disorder was not incurred in or aggravated by military service, nor may degenerative changes of the left shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  A left shoulder disorder was not incurred in or aggravated by military service, nor may degenerative changes of the left shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A left ankle disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  A pulmonary disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  A neck disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied by letters dated in June 2007 and February 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's available service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that the Veteran referred to outstanding private treatment for his right knee in 1996 during his February 2013 VA examination and private treatment for whiplash in the late 1970s during the June 2014 Board hearing, and the claims file does not contain the records.  However, the Veteran did not identify where the treatment took place or provided the RO with an authorization to obtain the missing treatment records.  The duty to assist is a two-way street, and he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran underwent VA examinations for his left shoulder and right knee claims in April 2009 and February 2013.  A VA examination was not obtained in connection with the claimed neck, pulmonary, or left ankle disorders decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no lay evidence of a continuity of symptomatology since service, and no competent evidence otherwise suggesting a nexus between service and a current neck, left ankle, and pulmonary disorder.  Accordingly, no examination is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Service Connection Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a)(3); 3.309(a).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).

The Board adds that service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

	A.  Hearing Loss

The Veteran essentially contends that hearing loss was caused by in-service noise exposure.  The Veteran also reported noise from his military occupational specialty (MOS) as an aircraft armament mechanic exposed him to loud mechanical noise from helicopters and ordinance on a regular basis.  

Initially, the Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2013) for the purposes of service connection.

The Veteran underwent a May 2009 VA examination which did not include a nexus opinion.  The Veteran underwent another VA examination in May 2010.  The May 2010 VA examiner indicated that as service medical records documented hearing with normal limits for the right hear and within normal limits with the exception of mild hearing loss at one frequency for the left ear, no other audiometric data was found.  Therefore, the examiner stated that it would not be determined without resorting to speculation if the current hearing loss began during military service.  However, the May 2010 VA examiner and a May 2009 VA examiner indicated that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss.  The Veteran was awarded service-connection for tinnitus in an August 2013 RO decision.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for hearing loss is granted.

      B.  Right Knee and Left Shoulder Claims

The evidence reflects that the Veteran has a current diagnosis of right knee and left shoulder disorders.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current right knee and left shoulder disorders were incurred in or otherwise related to his military service.

The Board notes that the first post-service diagnosis of a right knee and left shoulder problems is in an April 2009 VA examination report, more than 35 years after separation from active service.  Service connection cannot be presumed as arthritis was not diagnosed within one year of separation from active service.

In this case, the Board finds the April 2009 and February 2013 VA medical examination reports to be of significant probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiners considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's right knee and left shoulder disorders were not caused by or incurred during his active duty service.  Furthermore, a complete and thorough rationale was provided for the opinion rendered.  Specifically, the April 2009 VA examiner considered the Veteran's claimed left shoulder injury in service and determined that the Veteran's left shoulder disorder, diagnosed as degenerative changes at the acromioclavicular joint, is age related.  In a February 2013 VA examination report, the examiner considered the Veteran's right knee abrasion during service in 1972, the Veteran's complaints of pain since service, and determined that the Veteran's current minimal problems of mild age typical bilateral degenerative joint disease of the knees are not as severe as it would be if this was due to an injury in the 1970s.  The examiners' conclusions were fully explained and consistent with the credible evidence of record.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current left shoulder and right knee disorders were caused by or incurred during his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professionals, who considered the Veteran's lay reports as to his in-service injuries.  Additionally, the examiners based their opinions on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the current left shoulder and right knee disorders were caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	C.  Neck, Pulmonary, and Left Ankle Disorders

The Veteran asserts that neck, pulmonary, and left ankle disorders due to active service.  Specifically, the Veteran asserts he has a left ankle disorder due to a fall during which he also injured his right knee. The Veteran also asserts service connection for pulmonary disorder as due to herbicide exposure, and a neck disorder due to general wear and tear during service.  STRs show the Veteran endured an August 1972 contusion of the right knee.  However, they are negative for any complaints, findings, or treatment for a neck, pulmonary, or left ankle disorder.  All post-service VA treatment records are negative for any complaints, findings, or treatment for a thromboembolism or residuals.  

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for neck, pulmonary, and left ankle disorders must fail because the medical evidence of record does not indicate a current diagnosis of these conditions.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disorders under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons are not shown to possess the appropriate training and expertise, neither the Veteran nor his representative is competent to provide a probative (persuasive) opinion on the matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Furthermore, the Veteran has not asserted any continuity of symptomatology related to his claimed disorders. 

For all the foregoing reasons, the claim for service connection for neck, pulmonary, and left ankle disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a left ankle disorder, is denied. 

Entitlement to service connection for a left shoulder disorder, is denied. 

Entitlement to service connection for a cervical spine disorder, is denied. 

Entitlement to service connection for a right knee disorder, is denied. 

Entitlement to service connection for a pulmonary disorder, to include as secondary to asbestos exposure, is denied.
 

REMAND

The Veteran seeks service connection for hypertension and headaches to include as secondary to service-connected PTSD.  The Veteran also asserts service-connected hypertension, prostate, and restless leg syndrome is warranted due to herbicide exposure in service.  The Veteran underwent a VA general medical examination in April 2009, and the examiner noted diagnoses of hypertension, prostate disorders, and restless leg syndrome; however, the examiner did not give an etiology opinion.  As such, the examination report is inadequate and an additional VA examination with etiology opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is insufficient to adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed disorders since July 2010.  After the Veteran has signed the appropriate releases, those records not included in the claims file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA general medical examination.  The claims file along should be made available to and reviewed by the examiner.  A copy of Board's remand decision here should be made available to and reviewed by the examiner to ensure that he understands the information sought by the Board and why his previous examination report was inadequate.  The examiner should indicate whether there is any current headache disorder.  The examiner should give an opinion on whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed headache, restless leg syndrome, prostate, and hypertension disorders are related to his military service or caused or aggravated by in-service herbicide exposure or service-connected PTSD or diabetes.

Herbicide exposure is presumed and should be addressed.  However, the examiner should further consider whether the above conditions were incurred in service, other than by herbicide exposure.  The examiner is advised the lack of inclusion of the claimed disabilities in the list of diseases presumed to be related to herbicide exposure does not necessary preclude a grant of service connection.

The examiner should provide a detailed rationale for any opinion reached.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

3.  Thereafter, the AOJ should determine whether any additional development is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the August 2013 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


